DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 02/28/2022:
Claims 1-10, 12-20 are currently examined.  
Claim 11 is cancelled.

Claim Objections
Applicant is advised that should claims 6 and 7 be found allowable, claims 13 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 2016/0130769 A1) (“Giles” hereinafter) in view of Charlebois (US 5,800,752) (“Charlebois” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s) and Alqahtani (US 10,294,155 B2) (“Alqahtani” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Examiner notes that the independent claims 1, 9 and 15 are rejected first to set the framework for the rejection, followed by the rejection to the dependent claims.
Regarding claim 1, Giles teaches a method of repairing a damaged surface (see Giles at [0021] teaching method for improved roadway repair… particularly suited for repairing damaged portions of roadways) comprising: 
preparing the damaged surface (see Giles at [0023] teaching clearing the damaged portion of loose debris… boreholes are then formed in the interior surface of the damaged portion, which is taken to meet the claimed preparing the damaged surface); and 
applying a liquid composition on the damaged surface (see Giles at [0024] teaching once the boreholes are formed, a fill material may be placed into the damaged portion… the fill material may have a consistency such that it travels to the bottom of the boreholes), wherein the fill material is taken to meet the claimed liquid composition because the fill material may have a consistency such that it travels to the bottom of the boreholes((see Giles at [0024]); 
wherein the composition comprises resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin).
Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.

Like Giles, Charlebois teaches a composition comprising a resin and aggregate (see Charlebois at C1 L5-6 teaching the present disclosure relates to the field of polymer composites, also see Charlebois at C1 L10-13 teaching the term “polymer composite”… will be understood to include polymer concrete, reinforced polymer concrete and reinforced plastics, and see Charlebois at C1 L15-19 teaching polymer concrete is formed from a mixture of aggregate and polymeric binder… aggregate particles… are bound together by polymer binder when cured).  
Charlebois also teaches these composites are similar in that aggregate and/or fillers are fused by a polymeric binder… the term “filler” will be understood to include aggregate, pigments, reinforcing material and the like (see Charlebois at C4 L33-37).  Furthermore, Charlebois teaches that suitable fillers include mineral, metallic and non-metallic fillers… examples of mineral fillers include a wide variety of aggregates, wherein quartz is featured in the list… examples of nonmetallic fillers include plastic beads (for example, made of recycled plastic) (see Charlebois at C6 L8-17), wherein the plastic beads is taken to meet the claimed plastic.
Moreover, Charlebois teaches the advantages of polymer concrete include faster curing rates and superior properties, such as chemical and abrasion resistance, especially compared with conventional concrete products formed of Portland cement, water, sand and aggregate… furthermore, polymer concrete products tend to be impermeable to water and corrosive chemicals (see Charlebois at C1 L18-25).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, plastic beads is known as a nonmetallic filler for a polymer composite, while quartz is a known mineral filler for a polymer composite, thus, one of ordinary skill in the art would appreciate that plastic beads can replace quartz in the composition/mixture taught in Giles because both plastic beads and quartz are known materials that are suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Charlebois teaches the use of nonmetallic filler plastic beads for polymer concretes that has faster curing rates and superior chemical and abrasion resistance compared to conventional concrete products, and seek those advantages by replacing the quartz in Giles with the plastic beads of Charlebois.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the quartz in Giles by the nonmetallic filler plastic beads taught by Charlebois in the composition/mixture taught in Giles because it is a known material based on its suitability for its intended use in polymer composites such that polymer concretes have faster curing rates and superior chemical and abrasion resistance compared to conventional concrete products.

Giles in view of Charlebois teaches plastic beads but does not explicitly teach that the plastic beads is an aggregate.
Like Charlebois, Alqahtani teaches recycled plastic (see Alqahtani at C1 L15-16 teaching synthetic recycled plastic aggregate for use in concrete), and recycled polyethylene terephthalate (see Alqahtani at C1 L65-66), wherein the recycled polyethylene terephthalate is taken to meet the claimed plastic aggregate.  Like Charlebois, Alqahtani also teaches that the recycled plastic are shredded and processed by grinding to obtain particles (see Alqahtani at C3 L62). 
Furthermore, Alqahtani further teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).
In addition, it has been held that changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant” (see MPEP § 2144.04.IV.B).  In this case, the plastic beads or plastic aggregate is a configuration/shape of the filler for the polymer composite.
As such, one of ordinary skill in the art would appreciate that Alqahtani teaches the use recycled plastic aggregate, and seek those advantages by using recycled plastic aggregate in Giles’ composition that repairs damages on surfaces, so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  In addition, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic aggregate taught by Alqahtani in Giles’ composition that repairs damages on surfaces so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  And, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.










Regarding claim 9, Giles teaches a composition (see Giles at [0024] teaching the fill material may be placed into the damaged portion), wherein the fill material is taken to meet the composition based on the structure below, comprising:
resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin), and
a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).
Giles also teaches a novel system and method for improved roadway repair (see Giles at [0021]).
Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.

Like Giles, Charlebois teaches a composition comprising a resin and aggregate (see Charlebois at C1 L5-6 teaching the present disclosure relates to the field of polymer composites, also see Charlebois at C1 L10-13 teaching the term “polymer composite”… will be understood to include polymer concrete, reinforced polymer concrete and reinforced plastics, and see Charlebois at C1 L15-19 teaching polymer concrete is formed from a mixture of aggregate and polymeric binder… aggregate particles… are bound together by polymer binder when cured).  
Charlebois also teaches these composites are similar in that aggregate and/or fillers are fused by a polymeric binder… the term “filler” will be understood to include aggregate, pigments, reinforcing material and the like (see Charlebois at C4 L33-37).  Furthermore, Charlebois teaches that suitable fillers include mineral, metallic and non-metallic fillers… examples of mineral fillers include a wide variety of aggregates, wherein quartz is featured in the list… examples of nonmetallic fillers include plastic beads (for example, made of recycled plastic) (see Charlebois at C6 L8-17), wherein the plastic beads is taken to meet the claimed plastic.
Moreover, Charlebois teaches the advantages of polymer concrete include faster curing rates and superior properties, such as chemical and abrasion resistance, especially compared with conventional concrete products formed of Portland cement, water, sand and aggregate… furthermore, polymer concrete products tend to be impermeable to water and corrosive chemicals (see Charlebois at C1 L18-25).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, plastic beads is known as a nonmetallic filler for a polymer composite, while quartz is a known mineral filler for a polymer composite, thus, one of ordinary skill in the art would appreciate that plastic beads can replace quartz in the composition/mixture taught in Giles because both plastic beads and quartz are known materials that are suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Charlebois teaches the use of nonmetallic filler plastic beads for polymer concretes that has faster curing rates and superior chemical and abrasion resistance compared to conventional concrete products, and seek those advantages by replacing the quartz in Giles with the plastic beads of Charlebois.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the quartz in Giles by the nonmetallic filler plastic beads taught by Charlebois in the composition/mixture taught in Giles because it is a known material based on its suitability for its intended use in polymer composites such that polymer concretes have faster curing rates and superior chemical and abrasion resistance compared to conventional concrete products.

Giles in view of Charlebois teaches plastic beads but does not explicitly teach that the plastic beads is an aggregate.
Like Charlebois, Alqahtani teaches recycled plastic (see Alqahtani at C1 L15-16 teaching synthetic recycled plastic aggregate for use in concrete), and recycled polyethylene terephthalate (see Alqahtani at C1 L65-66), wherein the recycled polyethylene terephthalate is taken to meet the claimed plastic aggregate.  Like Charlebois, Alqahtani also teaches that the recycled plastic are shredded and processed by grinding to obtain particles (see Alqahtani at C3 L62). 
Furthermore, Alqahtani further teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).
In addition, it has been held that changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant” (see MPEP § 2144.04.IV.B).  In this case, the plastic beads or plastic aggregate is a configuration of the filler for the polymer composite.
As such, one of ordinary skill in the art would appreciate that Alqahtani teaches the use recycled plastic aggregate, and seek those advantages by using recycled plastic aggregate in Giles’ composition that repairs damages on surfaces, so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  In addition, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic aggregate taught by Alqahtani in Giles’ composition that repairs damages on surfaces so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  And, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.

Regarding claim 15, Giles teaches a pre-formed structure having a composition (see Giles at [0024] teaching the fill material may be placed into the damaged portion), wherein the fill material is taken to meet a pre-formed structure having a composition based on the structure below, comprising:
resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin), and
a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).
Giles also teaches a novel system and method for improved roadway repair (see Giles at [0021]).
Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.

Like Giles, Charlebois teaches a composition comprising a resin and aggregate (see Charlebois at C1 L5-6 teaching the present disclosure relates to the field of polymer composites, also see Charlebois at C1 L10-13 teaching the term “polymer composite”… will be understood to include polymer concrete, reinforced polymer concrete and reinforced plastics, and see Charlebois at C1 L15-19 teaching polymer concrete is formed from a mixture of aggregate and polymeric binder… aggregate particles… are bound together by polymer binder when cured).  
Charlebois also teaches these composites are similar in that aggregate and/or fillers are fused by a polymeric binder… the term “filler” will be understood to include aggregate, pigments, reinforcing material and the like (see Charlebois at C4 L33-37).  Furthermore, Charlebois teaches that suitable fillers include mineral, metallic and non-metallic fillers… examples of mineral fillers include a wide variety of aggregates, wherein quartz is featured in the list… examples of nonmetallic fillers include plastic beads (for example, made of recycled plastic) (see Charlebois at C6 L8-17), wherein the plastic beads is taken to meet the claimed plastic.
Moreover, Charlebois teaches the advantages of polymer concrete include faster curing rates and superior properties, such as chemical and abrasion resistance, especially compared with conventional concrete products formed of Portland cement, water, sand and aggregate… furthermore, polymer concrete products tend to be impermeable to water and corrosive chemicals (see Charlebois at C1 L18-25).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, plastic beads is known as a nonmetallic filler for a polymer composite, while quartz is a known mineral filler for a polymer composite, thus, one of ordinary skill in the art would appreciate that plastic beads can replace quartz in the composition/mixture taught in Giles because both plastic beads and quartz are known materials that are suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Charlebois teaches the use of nonmetallic filler plastic beads for polymer concretes that has faster curing rates and superior chemical and abrasion resistance compared to conventional concrete products, and seek those advantages by replacing the quartz in Giles with the plastic beads of Charlebois.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the quartz in Giles by the nonmetallic filler plastic beads taught by Charlebois in the composition/mixture taught in Giles because it is a known material based on its suitability for its intended use in polymer composites such that polymer concretes have faster curing rates and superior chemical and abrasion resistance compared to conventional concrete products.

Giles in view of Charlebois teaches plastic beads but does not explicitly teach that the plastic beads is an aggregate.
Like Charlebois, Alqahtani teaches recycled plastic (see Alqahtani at C1 L15-16 teaching synthetic recycled plastic aggregate for use in concrete), and recycled polyethylene terephthalate (see Alqahtani at C1 L65-66), wherein the recycled polyethylene terephthalate is taken to meet the claimed plastic aggregate.  Like Charlebois, Alqahtani also teaches that the recycled plastic are shredded and processed by grinding to obtain particles (see Alqahtani at C3 L62). 
Furthermore, Alqahtani further teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).
In addition, it has been held that changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant” (see MPEP § 2144.04.IV.B).  In this case, the plastic beads or plastic aggregate is a configuration of the filler for the polymer composite.
As such, one of ordinary skill in the art would appreciate that Alqahtani teaches the use recycled plastic aggregate, and seek those advantages by using recycled plastic aggregate in Giles’ composition that repairs damages on surfaces, so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  In addition, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic aggregate taught by Alqahtani in Giles’ composition that repairs damages on surfaces so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  And, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.

Regarding claim 3, Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claim 1 above, and Giles further teaches that the composition further comprises a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).

Regarding claim 4, Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claim 1 above, and Alqahtani further teaches wherein the plastic aggregate is disc shaped (see Alqahtani at Fig. 1, also shown below, and C2 L23-24 teaching a perspective view of samples of a synthetic recycled plastic aggregate in Fig. 1).

    PNG
    media_image1.png
    498
    1207
    media_image1.png
    Greyscale

As shown in Fig. 1 above, Alqahtani illustrates shapes of the recycled plastics approximating a disc, thus meeting the claimed disc shaped. 

Regarding claim 5, Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claim 1 above, and Charlebois and Alqahtani further teaches wherein the plastic aggregate is formed from one or more of… recycled plastic (see Charlebois at C6 L15-17 examples of nonmetallic fillers include plastic beads (for example, made of recycled plastic), and see Alqahtani at C1 L15-16 teaching synthetic recycled plastic aggregate for use in concrete).

Regarding claims 6, 13 and 20 Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claims 1 and 15, respectively above, and Alqahtani further teaches  that the recycled plastic is shredded and processed by grinding to obtain particles with a maximum size of 2.36 mm (see Alqahtani at C3 L61-63), overlapping with the claimed wherein a size of the plastic aggregate is less than 5.0 mm (claims 6, 13 and 20).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 7 and 14 Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claim 1 above, and Alqahtani further teaches  that the recycled plastic is shredded and processed by grinding to obtain particles with a maximum size of 2.36 mm (see Alqahtani at C3 L61-63), thus overlapping with the claimed wherein a size of the plastic aggregate is greater than 1.0 mm (claims 7 and 14).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claims 8, 12 and 17 Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claims 1, 9 and 15, respectively above, and Charlebois further teaches a process for the manufacture of a polymer composite product, comprising the steps of distributing a pre-determined amount of a mixture of filler and polymeric binder in a mold (see Charlebois at C3 L67 to C2 L3), and suitable fillers include mineral… fillers… examples of mineral fillers include a wide variety of aggregates… wherein fly ash is featured in the list (see Charlebois at C6 L8-11).  Moreover, Charlebois teaches a polymer and aggregate mixture prepared according to Table 1, wherein in Table 1 mineral filler comprising several fillers (see Charlebois at C8 L10-23).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, fly ash is a known mineral filler for polymer composites.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use several mineral fillers in the composition of polymer composites, and to use fly ash as a mineral filler as taught by Charlebois.  And, one of ordinary skill in the art would appreciate to add fly ash in the composition/mixture of Giles because fly ash is a known mineral filler for polymer composites, absent persuasive evidence that fly ash is not suitable.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Charlebois and Alqahtani as applied to claims 1, 9 and 15 respectively above, and further in view of Hoedl (US 5,075,057) (“Hoedl” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claims 2, 10 and 16, Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claims 1, 9 and 15 respectively above, but Giles as modified by Charlebois and Alqahtani does not explicitly teach that the composition further comprises plastic fines (claims 2 and 16); pulverized plastic (claim 10).
Like Charlebois and Alqahtani, Hoedl teaches recycled plastics (see Hoedl at C1 L7-8 teaching process for recovery and reuse of scrap plastics materials).  
Hoedl also teaches that the scrap material mixtures containing both thermoplastic and cured thermosetting resin in substantial quantities can be used as the binder (see Hoedl at C2 L63-65)… provided that the scrap material mixture is first reduced to a fine particle, powder size and is homogenized to form a macro homogeneous powder mixture, before it is mixed and intimately dispersed with the filler or reinforcement (see Hoedl at C2 L68-C3 L5).  In addition, Hoedl teaches that a step of shredding and milling the mixture to reduce it to a fine particle size such that substantially all the particles thereof have a maximum dimension not greater than about 1 mm (see Hoedl at C3 L18-22).  The powder mixture… with a maximum dimension not greater than about 1 mm is taken to meet the claimed plastic fines or pulverized plastic.
Furthermore, Hoedl teaches that the process of the disclosure allows the utilization of mixed scrap material, without the need for separation of the individual components thereof (see Hoedl at C3 L5-8).
As such, one of ordinary skill in the art would appreciate that Hoedl teaches the use of powder mixture with a maximum dimension not greater than about 1 mm (or plastic fines/pulverized plastic) so as to allow the utilization of mixed scrap material, without the need for separation of the individual components thereof, and seek those advantages by the adding plastic fines in Giles’ composition that repairs damages on surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the plastic fines/pulverized plastic (or powder mixture with a maximum dimension not greater than about 1 mm) as taught by Hoedl in Giles’ composition that repairs damages on surfaces so as to allow the utilization of mixed scrap material, without the need for separation of the individual components thereof.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Charlebois and Alqahtani as applied to claim 15 above, and further in view of Espeland et al. (US 6,034,155) (“Espeland” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 18, Giles as modified by Charlebois and Alqahtani teaches the limitations as applied to claim 15 above, but Giles as modified by Charlebois and Alqahtani does not explicitly teach that the structure is a panel.
Like Giles, Espeland teaches a composition comprising a resin and aggregate mixture (see Espeland at C2 L43-52 teaching a castable polymer concrete composition preparable by combining components comprising: a resin blend…and a filler material).
Furthermore, Espeland teaches that polymer concrete is a term that applies to a variety of composites of polymer and concrete or aggregate (see Espeland at C1 L9-10)… other composites referred to as polymer concrete do not contain cement, per se; rather they are composites made by polymerizing a monomeric, oligomeric and/or polymeric material with filler material, such as an aggregate (see Espeland at C1 L16-21), and typical polymer concrete composites are made from one or more thermosetting resins, a promoter, and catalyst to cure the material, along with aggregate (see Espeland at C2 L7-10).
Espeland also teaches that the polymer concrete compositions of the disclosure are particularly suitable for use in making articles such as pipes, pipe liners, interceptor structures, tunnel support linings, bridge deckings, building panels, armor plating, dam and spillway overflows, tank liners, electrolytic containers, cells, tanks, trenches, sumps and other monolithic cast structures (i.e., articles cast in one piece) (see Espeland at C4 L16-23), wherein the building panels is taken to meet the claimed structure is a panel.
Moreover, Espeland teaches that a structure which can withstand highly corrosive environment… is through the use of polymer concrete (see Espeland at C2 L5-7).
As such, one of ordinary skill in the art would appreciate that Espeland teaches that polymer composites are suitable for use in making articles cast in one piece such as a panel, and seek those advantages by using the composition of Giles as modified by Meyers as a panel so as to withstand highly corrosive environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the composition of Giles as modified by Meyers as an article cast in one piece such as a panel as taught by Espeland so as to withstand highly corrosive environment.

Regarding claim 19, Giles as modified by Charlebois, Alqahtani and Espeland teaches the limitations as applied to claims 15 and 18 above, but Giles as modified by Charlebois, Alqahtani and Espeland does not explicitly teach wherein the panel has a thickness of about one inch.
However, Espeland teaches that the polymer concretes of the disclosure are at least about 6.5 times stronger than Portland cement concretes in compression, at least about 5 times stronger in tensile, at least about 54 times stronger in shear, at least about 5.5 times stronger in bonding, and at least 6 times stronger in flexure (see Espeland at C5 L8-17), and these superior properties can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete (see Espeland at C5 L44-46).
And as mentioned, Espeland also teaches that the polymer concrete compositions of the disclosure are particularly suitable for use in making articles such as pipes, pipe liners, interceptor structures, tunnel support linings, bridge deckings, building panels, armor plating, dam and spillway overflows, tank liners, electrolytic containers, cells, tanks, trenches, sumps and other monolithic cast structures (i.e., articles cast in one piece) (see Espeland at C4 L16-23).
As such, one of ordinary skill in the art would appreciate that polymer concrete has superior properties (compression, tensile, shear, bonding, flexure) than Portland cement concretes, and can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete, and can be used in making monolithic cast structures such as a panel, as taught by Espeland.  Thus, the thickness of the panel is based on routine optimization based on the properties of polymer concrete (compression, tensile, shear, bonding, flexure), and the intended use of polymer concretes (i.e., monolithic cast structures such as a panel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the thickness of the panel, such as about one inch, is based on routine optimization based on the properties of polymer concrete (compression, tensile, shear, bonding, flexure), and the intended use of polymer concretes (i.e., monolithic cast structures such as a panel) because polymer concretes can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete.


Response to Arguments
Applicant’s arguments, specifically Meyer does not teach that the plastic is an aggregate (see Applicant’s argument at page 5, paragraph 2), filed 02828/2022, with respect to claim 1 have been fully considered and are persuasive.  However, a new ground of rejection is set forth above using the combination of Giles, Charlebois and Alqahtani to reject claims 1, 9 and 15, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731